DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 07/20/2020 and 10/05/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Election/Restrictions
Applicant's election of a group I linked to claims 1-9 and 6-24 in the reply filed on 04/11/2022 is acknowledged. Claims 10-15 and 25-30 have been cancelled, as being drawn to nonelected invention group II. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/11/2022. 

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “Aspects of the present disclosure” (line 1) and “features of the present disclosure” (line 5), ” in lines 3-11 which can be implied.  See MPEP § 608.01(b).
The abstract contains phrases, “By allowing the UE ..., the network may reduce ...” (last two lines) which refer to purported merits of the invention. See MPEP § 608.01(b).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-4, 7-9, 18-19, 22-24, 33-34 and 37-39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites, “a sequence” (line 3). It is unclear in what relationship it is associated with “the DMRS sequence” (line 1). Claims 4, 18-19 and 33-34 are rejected at least based on a similar rational applied to claim 3. For the sake of examination purpose only, it is interpreted as best understood.
Claim 4 recites, “an associated UL data transmission” (lines 3-4). It is unclear in what relationship it is associated with “uplink (UL) data” (line 7 of claim 1). Claims 19 and 34 are rejected at least based on a similar rational applied to claim 4. For the sake of examination purpose only, it is interpreted as best understood.
Claim 7 recites, “a composite DMRS sequence” (line 3). It is unclear in what relationship it is associated with “the DMRS sequence” (line 1). Does it refer to the DMRS sequence or they are different from each other? Claims 22 and 37 are rejected at least based on a similar rational applied to claim 7. For the sake of examination purpose only, it is interpreted as best understood.
Claim 8 recites, “a first DMRS sequence is transmitted in a first slot and a second DMRS is transmitted in a second slot” (lines 2-3). It is unclear in what relationship “a first DMRS” and “a second DMRS” are associated with “composite DMRS sequence”. It is also unclear in what relationship “a first slot” and “a second slot” are associated with “one or more slots” (line 2 of claim 8). Claims 23 and 38 are rejected at least based on a similar rational applied to claim 8. For the sake of examination purpose only, it is interpreted as best understood.
Claim 8 recites, “performing a cyclic shift hopping on the first DMRS sequence based on the base sequence index of the second DMRS sequence; and performing a cyclic shift hopping on the second DMRS sequence based on the base sequence index of the first DMRS sequence” (lines 5-8). It is unclear whether the two “base sequence index” are the same or different or in what relationship they are associated with “the plurality of base sequences” (line 4 of claim 7). Claims 23 and 38 are rejected at least based on a similar rational applied to claim 8. For the sake of examination purpose only, it is interpreted as best understood.
Claim 9 recites, “the contention-based protocol includes transmitting without L1 grant” (lines 1-2). First, it is unclear what is transmitted in regard to “transmitting”. Second, it is unclear what the term “L1” represents. Claims 24 and 39 are rejected at least based on a similar rational applied to claim 9. For the sake of examination purpose only, it is interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	

Claims 1, 5, 16, 20, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 102404854 A) in view of Tang et al (US Publication No. 2018/0160443).
Note: Wang was cited by the applicant in the IDS received on 07/20/2020. 

Regarding claim 1, Wang teaches, a method for wireless communications implemented by a user equipment (UE) [pages 10-13 of a translation copy of Wang attached herewith, a method for wireless communications between a base station and a user terminal], comprising: 
receiving a demodulation reference signal (DMRS) sequence grouping from a base station [5th -7th paragraphs at page 10 (similarly, see pages 11-12 of the translation copy of Wang attached herewith, (the user terminal) receives configured N resource or parameter sets (i.e., DMRS sequence grouping; note that the N resource or parameter sets include one or more of user-specific parameters that determine the uplink DMRS sequence group number u and the shift pattern fss, etc.,) configured by the base station]; 
selecting a DMRS sequence for transmission of DMRS based on the DMRS sequence grouping [8th -9th paragraphs at page 10 (similarly, see pages 11-12 of the translation copy of Wang attached herewith, (the user terminal) is instructed (by the base station) to select a sequence group number from alternative uplink DMRS sequence group number u1 and u2 and calculate the uplink DMRS sequence (see, 5th paragraph at page 11) based on the configured N resource or parameter sets (i.e., DMRS sequence grouping)]; and 
transmitting ... the DMRS for UL transmission [5th paragraph at page 10 (similarly, see page 11 of the translation copy of Wang attached herewith, (the user terminal) sends the uplink DMRS for UL transmission], wherein the DMRS is transmitted based on the selected DMRS sequence [5th-8th paragraphs at page 10 (similarly, see pages 11-12 of the translation copy of Wang attached herewith, note that the uplink DMRS is sent based on the configured N resources or parameter sets and the selected sequence group number from the alternative uplink DMRS sequence group numbers u1 and u2].  
Although Wang teaches, “transmitting ... the DMRS for UL transmission”, as set forth above, Wang does not explicitly teach (see, emphasis), transmitting uplink (UL) data along with the DMRS for UL transmission using contention-based protocol.
However, Tang teaches, transmitting uplink (UL) data along with the DMRS for UL transmission using contention-based protocol [¶0276, (UE) sends uplink data along with DMRS in uplink contention resource].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang by including the above-mentioned features, as taught by Tang because it would provide the system with the enhanced capability of reducing signaling interactions and thus, signaling resources on an eNB can be saved in multiple UEs sending uplink data to the eNB on uplink contention resources [¶0223 of Tang].

Regarding claim 5, Wang in view of Tang teaches, all the limitations of claim 1 and particularly, "receiving the DMRS sequence grouping" as set forth above, and Wang further teaches, receiving a group number and a sequence index associated with the DMRS sequence grouping [5th -7th paragraphs at page 10 (similarly, see pages 11-12 of the translation copy of Wang attached herewith, (the user terminal) receives configured N resource or parameter sets (i.e., DMRS sequence grouping; note that the N resource or parameter sets include the uplink DMRS sequence group number u (i.e., group number), shift pattern fss, group frequency hopping enable indication, sequence frequency hopping enable indication, sequence frequency hopping disable indication, etc.,) (i.e., sequence index) configured by the base station].  

Regarding claim 16, Wang teaches, an apparatus configured for wireless communications [pages 10-14 of a translation copy of Wang attached herewith, user terminal for wireless communications], comprising: a memory comprising computer-executable instructions [pages 10-14 of a translation copy of Wang attached herewith, storage medium (see, page 14) comprising a program; note that every user terminal for communications has a memory comprising computer programs]; and one or more a-processors communicatively coupled with the memory, the one or more processors configured to execute the computer-executable instructions and cause the apparatus to actions [page 14 of a translation copy of Wang attached herewith, note that every user terminal for communications has a processor coupled with the memory and executes the program stored in the memory to cause the user terminal to actions].  Thus, claim 16 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 5.

Regarding claim 31, Wang teaches, a non-transitory computer-readable medium [page 14 of a translation copy of Wang attached herewith, computer readable storage medium] comprising computer-executable instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to perform a method of wireless communication [page 14 of a translation copy of Wang attached herewith, note that every user terminal for communications has the memory storing programs to be executed by a processor to cause the user terminal to actions]. Thus, claim 31 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 35, claim 35 is rejected at least based on a similar rational applied to claim 5.

Claims 2, 17 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 102404854 A) in view of Tang et al (US Publication No. 2018/0160443) and further in view of Lee et al (US Publication No. 2017/0339679) and further in view of Kim et al (US Publication No. 2019/0342061).

Regarding claim 2, although Wang in view of Tang teaches, all the limitations of claim 1 and particularly, "DMRS sequence grouping is received from a base station" as set forth above, and Wang further teaches, the DMRS sequence grouping identifies a subset of DMRS sequence grouping [5th -7th paragraphs at page 10 (similarly, see pages 11-12 of the translation copy of Wang attached herewith, (the user terminal) receives the configured N resource or parameter sets (i.e., DMRS sequence grouping; note that the N resource or parameter sets include one or more of user-specific parameters that determine one (i.e., subset) of the uplink DMRS sequence group number u1 and u2 (i.e., DMRS sequence grouping)], Wang in view of Tang does not explicitly teach (see, emphasis), wherein information is received from the base station in system information blocks (SIB), and wherein the information identifies ... an associated reference signal received power (RSRP) threshold.
However, Lee teaches, information is received from the base station in system information blocks (SIB) [¶0107 and 0116, information on RSRP threshold is configured by SIB], and the information identifies ... an associated reference signal received power (RSRP) threshold [¶0107 and 0116, the information on RSRP threshold identifies the RSRP threshold].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Tang by including the above-mentioned features, as taught by Lee because it would provide the system with the enhanced capability of providing an user equipment with an RSRP threshold for device-to-device (D2D) synchronization signal transmission, so that D2D signals can be transmitted and received efficiently in a wireless communication system [¶0015 of Lee].
	Further, Wang in view of Tang and Lee does not explicitly teach (see, emphasis), an associated reference signal received power (RSRP) threshold for each group.
	However, Kim teaches, an associated reference signal received power (RSRP) threshold for each group ¶0120-0121, note that there are respective RSRP thresholds (e.g., RSRP≥X1 for different UE groups (e.g., UE group #1)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Tang and Lee by including the above-mentioned features, as taught by Kim because it would provide the system with the enhanced capability of reducing interference between UE groups and providing different priorities for respective UE groups [¶0117-0118 of Kim].

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 32, claim 32 is rejected at least based on a similar rational applied to claim 2.

Claims 3, 6, 18, 21, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 102404854 A) in view of Tang et al (US Publication No. 2018/0160443) and further in view of Kim et al (US Publication No. 2019/0342061).

Regarding claim 3, although Wang in view of Tang teaches, all the limitations of claim 1 and particularly, "selecting the DMRS sequence for transmission of DMRS based on the DMRS sequence grouping" as set forth above, and Wang further teaches, selecting a group number and a sequence (a parameter for transmitting DMRS) [8th-9th paragraphs at page 10 (similarly, see pages 11-12 of the translation copy of Wang attached herewith, (the user terminal) is instructed to select a sequence group number and the DMRS sequence using the selected sequence group number (see, 5th paragraph at page 11)] ... each group in the DMRS sequence grouping [5th -7th paragraphs at page 10 (similarly, see pages 11-12 of the translation copy of Wang attached herewith, each group such as u1 or u2 in N resource or parameter sets (i.e., DMRS sequence grouping)], Wang in view of Tang does not explicitly teach (see, emphasis), selecting a parameter for transmitting a DMRS based on a comparison of a RSRP measurement to an associated RSRP threshold for each group.
	However, Kim teaches, selecting a parameter for transmitting DMRS based on a comparison of a RSRP measurement to an associated RSRP threshold for each group [¶0120-0121, selecting an uplink transmission power level (i.e., parameter for the DMRS) based on a comparison of a RSRP (of a DL RS from eNB) with a predetermined level/power offset value (i.e., threshold) for each UE group; note that the RSRP is obtained by being measured (see, ¶0127) (i.e., RSRP measurement)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Tang by including the above-mentioned features, as taught by Kim because it would provide the system with the enhanced capability of reducing interference between UE groups and providing different priorities for respective UE groups [¶0117-0118 of Kim].

Regarding claim 6, although Wang in view of Tang teaches, all the limitations of claim 1 and particularly, selecting DMRS sequence based on the DMRS sequence grouping, as set forth above, Wang in view of Tang does not explicitly teach (see, emphasis), configuring a transmission power of the UE for a selected DMRS sequence.
	However, Kim teaches, configuring a transmission power of the UE for a DMRS sequence [¶0120-0121, (the UE) performs UL transmission using a power offset value assigned for each UE group corresponding to the UE; note that ach UE group is assigned with DMRS resource including the DMRS sequence].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Tang by including the above-mentioned features, as taught by Kim because it would provide the system with the enhanced capability of reducing interference between UE groups and providing different priorities for respective UE groups [¶0117-0118 of Kim].

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 21, claim 21 is rejected at least based on a similar rational applied to claim 6.

Regarding claim 33, claim 33 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 36, claim 36 is rejected at least based on a similar rational applied to claim 6.

Claims 4, 19 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 102404854 A) in view of Tang et al (US Publication No. 2018/0160443) and further in view of Yamamoto et al (US Publication No. 2017/0195096).

Regarding claim 4, although Wang in view of Tang teaches, all the limitations of claim 1 and particularly, "selecting the DMRS sequence for transmission of DMRS based on the DMRS sequence grouping" as set forth above, and Wang further teaches, selecting a group number and a sequence [8th-9th paragraphs at page 10 (similarly, see pages 11-12 of the translation copy of Wang attached herewith, (the user terminal) is instructed to select a sequence group number and the DMRS sequence using the selected sequence group number (see, 5th paragraph at page 11)], Wang in view of Tang does not explicitly teach (see, emphasis), selecting a parameter for transmitting DMRS based on a repetition level used for an associated UL data transmission.  
	However, Yamamoto teaches, selecting a parameter for transmitting DMRS based on a repetition level used for an associated UL data transmission [FIGS. 2-3 and 8, 0045-0047 and , note that one multiple-subframe spreading code (MSCI) (i.e., parameter for transmitting DMRS) is selected for transmitting DMRS and the length of the MSCI is based on a repetition level used for uplink DMRS transmission (e.g., the length of the MSCI is 4 (or 8) when the repetition level is 4 (or 8))].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Wang in view of Tang with the teachings of Yamamoto since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 34, claim 34 is rejected at least based on a similar rational applied to claim 4.

Claims 7, 22 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 102404854 A) in view of Tang et al (US Publication No. 2018/0160443) and further in view of Marinier et al (US Publication No. 2018/0006791).

Regarding claim 7, although Wang in view of Tang teaches, all the limitations of claim 1 and particularly, "selecting the DMRS sequence for transmission of DMRS based on the DMRS sequence grouping" as set forth above, Wang in view of Tang does not explicitly teach (see, emphasis), concatenating a plurality of base sequences to construct a composite DMRS sequence, wherein the plurality of base sequences includes at least two sequences.
	However, Marinier teaches, concatenating a plurality of base sequences to construct a composite DMRS sequence, wherein the plurality of base sequences includes at least two sequences [¶0143, concatenating two base sequences of length 12 to generate a DM-RS sequence for an extended PUCH].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Tang by including the above-mentioned features, as taught by Marinier because it would provide the system with the enhanced capability of allowing multiplexing of an extended PUCCH resource with PUCCH format 3 resources on the same RBs, thus desirable properties of the DMRS sequence are maintained [¶0141 of Marinier].

Regarding claim 22, claim 22 is rejected at least based on a similar rational applied to claim 7.

Regarding claim 37, claim 37 is rejected at least based on a similar rational applied to claim 7.

Claims 9, 24 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 102404854 A) in view of Tang et al (US Publication No. 2018/0160443) and further in view of Narasimha et al (US Publication No. 2011/0199961).

Regarding claim 9, although Wang in view of Tang teaches, all the limitations of claim 1 and particularly, transmitting using contention-based protocol, as set forth above, Wang in view of Tang does not explicitly teach (see, emphasis), the contention-based protocol includes transmitting without L1 grant.  
	However, Narasimha teaches, contention-based protocol includes transmitting without L1 grant [FIG. 12; ¶0054; persistent contention based grant message is at least one of a L3 message, a L2 message, or a L1 message, such as a grant allocation message; note that the contention based grant is made without L1 message]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Tang by including the above-mentioned features, as taught by Narasimha because it would provide the system with the enhanced flexibility in selecting a type of messages used for providing a UL allocation grant from the L3, L2 and L1 layer messages [¶0054 of Narasimha].

Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 9.

Regarding claim 39, claim 39 is rejected at least based on a similar rational applied to claim 9.

Allowable Subject Matter
Claims 8, 23 and 38 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Noh et al (US Publication No. 2015/0131586 ) [¶0112]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469